EXHIBIT 10.3



STAC SECURITY AGREEMENT

This STAC SECURITY AGREEMENT (this “Agreement”), dated as of October 31, 2005,
is made among the Grantor listed on the signature pages hereof and those
additional entities that hereafter become parties hereto by executing the form
of Supplement attached hereto as Annex 1 (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and Christiana Corporate Services,
Inc., a Delaware corporation, in its capacity as administrative agent for the
Holders (together with its successors and assigns in such capacity, “Agent”).

WHEREAS, pursuant to the Securities Purchase Agreement (the “Purchase
Agreement”) dated as of the date hereof, among RelationServe Media, Inc.
(“RSM”), SendTec Acquisition Corp. (“STAC”) and the purchasers party thereto,
and the Senior Secured Convertible Debentures (the “Debentures”) issued by STAC
pursuant to the Purchase Agreement, the Holders have severally agreed to extend
the loans evidenced by the Debentures (the “Loans”) to STAC;

WHEREAS, pursuant to the Purchase Agreement, Agent has agreed to act as agent
for the benefit of the Holders in connection with this Agreement; and

WHEREAS, in order to induce the Agent and the Holders to enter into the Purchase
Agreement and the other Financing Documents and to extend the Loans to STAC, and
in consideration thereof, and in consideration of any other financial
accommodations heretofore or hereafter extended by the Holders to RSM, STAC or
any of their respective Subsidiaries, whether pursuant to the Purchase
Agreement, the Debentures or the other Financing Documents, Grantors have agreed
to grant a continuing security interest in and to the Collateral in order to
secure the prompt and complete payment, observance and performance of all
Obligations of Grantors (including, without limitation, any interest, fees or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding), plus reasonable attorneys fees and expenses if the obligations
represented thereunder are collected by law, through an attorney-at-law, or
under advice therefrom (the “Secured Obligations”), by the granting of the
security interests contemplated by this Agreement.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1.            Defined Terms. (a) In addition to those terms defined elsewhere in
this Agreement, as used in this Agreement, the following terms shall have the
following meanings:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Acquisition Documents” means the Asset Purchase Agreement dated as of August
10, 2005, as amended to date, by and between RSM or a designated subsidiary
thereof, theglobe.com and SendTec, the SendTec Assignment (as such term is
defined in the Purchase Agreement), and the other documents and instruments
contemplated by each thereof.

 

 

 


--------------------------------------------------------------------------------

 

 

“Acquisition Transaction” means, collectively, the transactions contemplated by
the Acquisition Documents.

“Agent” has the meaning set forth in the preamble hereto.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agreement” has the meaning set forth in the preamble hereto.

“Bankruptcy Code” means Title 11 of the United States Code as in effect from
time to time or any similar legislation in a relevant jurisdiction.

“Books” has the meaning set forth in Section 2.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.

“Chattel Paper” has the meaning set forth in Section 2.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

“Collateral” has the meaning set forth in Section 2.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Grantor’s books and records, Equipment, or Inventory, in each case, in form
and substance satisfactory to Agent.

“Commercial Tort Claims” has the meaning set forth in Section 2.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the relevant Grantor or
Grantors and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account).

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by a Grantor: copyrights and copyright registrations, including,
without limitation, the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 1 attached hereto and
made a part hereof, and (i) all restorations, reversions, renewals or extensions
thereof, (ii) all income, royalties, damages and payments now and hereafter due
and/or payable under and with respect thereto, including, without limitation,
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements thereof, (iii) the right to sue for
past, present and future infringements thereof, and (iv) all of each Grantor’s
rights corresponding thereto throughout the world.

 

 

 

2

 

 


--------------------------------------------------------------------------------

 

 

“Copyright Security Agreement” means each Copyright Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Holders, in
substantially the form of Exhibit A attached hereto.

“Debentures” has the meaning set forth in the recitals hereto.

“Deposit Account” means a deposit account (as that term is defined in the Code).

“Dollars” or “$” means United States dollars.

“Equipment” means equipment (as that term is defined in the Code).

“Event of Default” has the meaning set forth in Section 16.

“Financing Documents” means this Agreement, the Purchase Agreement, the
Debentures and any other instruments, agreements or other documents executed in
connection herewith or therewith.

“General Intangibles” has the meaning set forth in Section 2.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar governmental dispute-resolving panel or body

“Grantor” and “Grantors” have the meanings set forth in the preamble hereto.

“Grantor Trade Secrets” has the meaning set forth in Section 5(dd).

“Holders” means the holders of the Debentures from time to time, their
endorsees, transferees and assigns.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief and
including the appointment of a trustee, receiver, administrative receiver,
administrator or similar officer.

“Intellectual Property” means any and all Intellectual Property Licenses,
Patents, Copyrights, Trademarks, the goodwill associated with such Trademarks,
trade secrets and customer lists.

“Intellectual Property Licenses” means rights under any written agreement to
which a Grantor is a party, granting any right or interest in any patent,
trademark, copyright or other intellectual property, including software license
agreements with any other party, whether the applicable Grantor is a licensee or
licensor under any such license agreement, including, without limitation, the
license agreements listed on Schedule 2 attached hereto and made a part hereof,
and the right to use the foregoing in connection with the enforcement of the
Holders’ rights under the Financing Documents, including, without limitation,
the right to prepare for sale and sell any and all Inventory and Equipment now
or hereafter owned by any Grantor and now or hereafter covered by such licenses.

 

 

 

3

 

 


--------------------------------------------------------------------------------

 

 

“Inventory” means inventory (as that term is defined in the Code).

“Investment Related Property” means (i) investment property (as that term is
defined in the Code), and (ii) all of the following regardless of whether
classified as investment property under the Code: all Pledged Interests, Pledged
Operating Agreements, and Pledged Partnership Agreements.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, notice of Lien, levy or assessment, pledge,
hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also includes reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

“Loans” has the meaning set forth in the recitals hereto.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Grantor in favor
of Agent, in form and substance satisfactory to Agent, that encumber the Real
Property Collateral.

“Negotiable Collateral” has the meaning set forth in Section 2.

“Obligations” means all loans, advances, debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities, obligations (including
indemnification obligations), fees, charges, costs, lease payments, guaranties,
covenants, and duties of any kind and description owing by Grantors to the
Holders and the Agent pursuant to or evidenced by the Financing Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other amounts that Grantors
are required to pay or reimburse by the Financing Documents, by law, or
otherwise. Any reference to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

“Patents” means all of the following now owned or hereafter adopted or acquired
by a Grantor: patents and patent applications, including, without limitation,
the patents and patent applications listed on Schedule 3 attached hereto and
made a part hereof, and (i) all reissues, continuations, continuations-in-part,
substitutes, extensions or renewals thereof, and improvements thereon, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, including, without limitation, payments under
all licenses entered into in connection therewith and damages and payments for
past or future infringements thereof, (iii) the right to sue for past, present
and future infringements thereof, and (iv) all of each Grantor’s rights
corresponding thereto throughout the world.

“Patent Security Agreement” means each Patent Security Agreement among Grantors,
or any of them, and Agent, for the benefit of the Holders, in substantially the
form of Exhibit B attached hereto.

“Perfection Certificate” means the perfection certificate completed and
delivered by Grantors and made part of this Agreement as Schedule 9.

 

 

 

4

 

 


--------------------------------------------------------------------------------

 

 

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations, (b)
Liens for unpaid taxes, assessments, or other governmental charges or levies
that are not yet delinquent, (c) judgment Liens that do not constitute an Event
of Default, (d) the interests of lessors under operating leases, (e) purchase
money Liens and so long as such Lien attaches only to the asset purchased or
acquired and the proceeds thereof, (f) Liens arising by operation of law in
favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of any Grantor’s business and not in
connection with the borrowing of money, and which Liens are for sums not yet
delinquent, (g) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance, (h) Liens on amounts deposited in
connection with the making or entering into of bids, tenders, or leases in the
ordinary course of business and not in connection with the borrowing of money,
(i) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business, (j)
with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof, and (k) non-exclusive licenses or sublicenses granted to
other Persons for fair market value consideration in the ordinary course of
business and not materially interfering with the conduct of the business of any
Grantor.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Pledged Companies” means each Person listed on Schedule 4 hereto as a “Pledged
Company,” together with each other Person, all or a portion of whose Stock is
acquired or otherwise owned by a Grantor after the Closing Date.

“Pledged Interests” means all of each Grantor’s right, title and interest in and
to all of the Stock now or hereafter owned by such Grantor, regardless of class
or designation, including, without limitation, in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, including, without limitation, any certificates
representing the Stock, the right to request after the occurrence and during the
continuation of an Event of Default that such Stock be registered in the name of
Agent or any of its nominees, the right to receive any certificates representing
any of the Stock and the right to require that such certificates be delivered to
Agent together with undated powers or assignments of investment securities with
respect thereto, duly endorsed in blank by such Grantor, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.

“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit C to this Agreement.

“Pledged Notes” has the meaning set forth in Section 5(aa).

“Pledged Operating Agreements” means all of each Grantor’s rights, powers, and
remedies under the limited liability company operating agreements of the Pledged
Companies that are limited liability companies, if any.

“Pledged Partnership Agreements” means all of each Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Companies that
are partnerships, if any.

 

 

 

5

 

 


--------------------------------------------------------------------------------

 

 

“Proceeds” has the meaning set forth in Section 2.

“Purchase Agreement” has the meaning set forth in the recitals hereto.

“Real Property” means any fee estates in real property now owned or hereafter
acquired by Grantors and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule 7 and
any Real Property hereafter acquired by any Grantor.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Required Holders” means the holders of 75% of the principal amount then
outstanding of the Debentures; provided, however, that so long as LB I Group
Inc. owns any Debentures, such holders must include LB I Group Inc.

“RSM” means RelationServe Media, Inc., a Delaware corporation.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Secured Obligations” has the meaning set forth in the recitals hereto.

“Security Interest” has the meaning set forth in Section 2.

“Securities Account” means a securities account (as that term is defined in the
Code).

“SendTec” means SendTec, Inc., a Florida corporation.

“SendTec Assets” means the assets of SendTec being sold to STAC pursuant to the
Acquisition Documents.

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

“STAC” means SendTec Acquisition Corp., a Delaware corporation.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934, as
in effect from time to time).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligations” has the meaning set forth in Section 2.

“theglobe.com” means theglobe.com, inc., a Delaware corporation.

 

 

 

6

 

 


--------------------------------------------------------------------------------

 

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by a Grantor: trademarks, trade names, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications, including, without limitation, the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 5 attached hereto and made a part hereof, and
(i) all extensions, modifications and renewals thereof, (ii) all income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (v) all of
each Grantor’s rights corresponding thereto throughout the world.

“Trademark Security Agreement” means each Trademark Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Holders, in
substantially the form of Exhibit D attached hereto.

“URL” means “uniform resource locator,” an internet web address.

(b)           Code. Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 shall
govern.

(c)           Construction. Unless the context of this Agreement or any other
Financing Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Financing Document refer to this Agreement or such other
Financing Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Financing Document, as the case may
be. Section, subsection, clause, schedule, and exhibit references herein are to
this Agreement unless otherwise specified. Any reference in this Agreement or in
the other Financing Documents to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to the satisfaction or repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations other than contingent
indemnification Obligations. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in the other Financing Documents shall be satisfied
by the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

2.            Grant of Security. Each Grantor hereby unconditionally grants,
assigns and pledges to Agent (and its agents and designees), for the benefit of
the Holders, a continuing security interest in all personal property of such
Grantor whether now owned or hereafter acquired or arising and wherever located
(hereinafter referred to as the “Security Interest”), including, without
limitation, such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located (the
“Collateral”):

 

 

 

7

 

 


--------------------------------------------------------------------------------

 

 

 

(a)

all of such Grantor’s Accounts;

(b)           all of such Grantor’s books and records (including all of its
Records indicating, summarizing, or evidencing its assets (including the
Collateral) or liabilities, all of its Records relating to its business
operations or financial condition, and all of its goods or General Intangibles
related to such information) (“Books”);

(c)           all of such Grantor’s chattel paper (as that term is defined in
the Code) and, in any event, including, without limitation, tangible chattel
paper and electronic chattel paper (“Chattel Paper”);

 

(d)

all of such Grantor’s interest with respect to any Deposit Account;

 

(e)

all of such Grantor’s Equipment and fixtures;

 

(f)           all of such Grantor’s general intangibles (as that term is defined
in the Code) and, in any event, including, without limitation, payment
intangibles, contract rights, rights to payment, rights arising under common
law, statutes, or regulations, choses or things in action, goodwill (including
the goodwill associated with any Trademark, Patent, or Copyright), Patents,
Trademarks, Copyrights, URLs and domain names, industrial designs, other
industrial or Intellectual Property or rights therein or applications therefor,
whether under license or otherwise, rights in programs, programming materials,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, rights in computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, pension plan
refunds, pension plan refund claims, insurance premium rebates, tax refunds, and
tax refund claims, uncertificated securities, and any other personal property
other than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit
Accounts, goods, Investment Related Property, Negotiable Collateral, and oil,
gas, or other minerals before extraction (“General Intangibles”);

 

(g)

all of such Grantor’s Inventory;

 

 

(h)

all of such Grantor’s Investment Related Property;

(i)            all of such Grantor’s letters of credit, letter of credit rights,
instruments, promissory notes, drafts, and documents (as such terms may be
defined in the Code) (“Negotiable Collateral”);

(j)            all of such Grantor’s rights in respect of supporting obligations
(as such term is defined in the Code), including letters of credit and
guaranties issued in support of Accounts, Chattel Paper, documents, General
Intangibles, instruments, or Investment Related Property (“Supporting
Obligations”);

(k)           all of such Grantor’s interest with respect to any commercial tort
claims (as that term is defined in the Code), including, without limitation
those commercial tort claims listed on Schedule 6 attached hereto (“Commercial
Tort Claims”);

(l)            all of such Grantor’s money, cash equivalents, or other assets of
such Grantor that now or hereafter come into the possession, custody, or control
of Agent (or its agent or designee) or any Holder;

 

 

 

8

 

 


--------------------------------------------------------------------------------

 

 

(m)         all of the proceeds and products, whether tangible or intangible, of
any of the foregoing, including proceeds of insurance or commercial tort claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, Commercial Tort Claims, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors, any rebates or refunds, whether
for taxes or otherwise, and all proceeds of any such proceeds, or any portion
thereof or interest therein, and the proceeds thereof, and all proceeds of any
loss of, damage to, or destruction of the above, whether insured or not insured,
and, to the extent not otherwise included, any indemnity, warranty, or guaranty
payable by reason of loss or damage to, or otherwise with respect to any of the
foregoing Collateral (the “Proceeds”). Without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes, without limitation, proceeds of any indemnity or guaranty payable to
any Grantor or Agent from time to time with respect to any of the Investment
Related Property.

Notwithstanding the foregoing, “Collateral” shall not include any rights or
interests in any lease, license, contract, or agreement, as such, if under the
terms of such lease, license, contract, or agreement, or applicable law with
respect thereto, the valid grant of a security interest or lien therein to Agent
is prohibited and such prohibition has not been or is not waived or the consent
of the other party to such lease, license, contract, or agreement has not been
or is not otherwise obtained or under applicable law such prohibition cannot be
waived; provided, that the foregoing exclusion shall in no way be (i) construed
to apply if any such prohibition would be rendered ineffective under the Code or
other applicable law (including the Bankruptcy Code) or principles of equity,
(ii) construed so as to limit, impair or otherwise affect Agent’s unconditional
continuing security interests in and liens upon any rights or interests of
Grantors in or to the proceeds thereof, including monies due or to become due
under any such lease, license, contract, or agreement (including any Accounts),
or (iii) construed to apply at such time as the condition causing such
prohibition shall be remedied and, to the extent severable, “Collateral” shall
include any portion of such lease, license, contract, or agreement that does not
result in such prohibition; and provided, further, that each Grantor shall use
commercially reasonable efforts to obtain consents with respect to leases,
licenses, contracts and agreements that are material to such Grantor’s business
pursuant to commercially reasonable terms for the grant of a security interest
or lien over such leases, licenses, contracts, or agreements.

3.            Security for Secured Obligations. This Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Obligations and would be owed by Grantors, or any
of them, to Agent, the Holders or any of them, but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4.            Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including, without
limitation, the Pledged Operating Agreements and the Pledged Partnership
Agreements, to perform all of the duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by Agent or
any Holder of any of the rights hereunder shall not release any Grantor from any
of its duties or obligations under such contracts and agreements included in the
Collateral, and (c) none of the Agent or the Holders shall have any obligation
or liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the

 

 

 

9

 

 


--------------------------------------------------------------------------------

 

Agent or the Holders be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement or any other
Financing Document, Grantors shall have the right to possession and enjoyment of
the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and the other
Financing Documents. Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of the
Pledged Interests, including, without limitation, all voting, consensual, and
dividend rights, shall remain with the applicable Grantor until the occurrence
of an Event of Default and until Agent shall notify the applicable Grantor of
Agent’s exercise of voting, consensual, and/or dividend rights with respect to
the Pledged Interests pursuant to Section 15 hereof.

5.            Representations and Warranties. Each Grantor hereby represents and
warrants as follows, for the benefit of Agent and the Holders:

(a)           Each material item of Equipment of such Grantor is used or held
for use in its business and is in good working order, ordinary wear and tear and
damage by casualty excepted.

(b)           The Inventory and Equipment (other than vehicles or Equipment out
for repair) of such Grantor are not stored with a bailee, warehouseman, or
similar party and are located only at, or in-transit between, the locations
identified on the Perfection Certificate (as such Perfection Certificate may be
updated pursuant to Section 6(o)).

(c)           The jurisdiction of organization of such Grantor is set forth on
the Perfection Certificate (which STAC may amend from time to time solely to
reflect new Subsidiaries formed in accordance with Section 24).

(d)           The chief executive office of each Grantor is located at the
address indicated on the Perfection Certificate (as such Perfection Certificate
may be updated pursuant to Section 6(o)).

(e)           Such Grantor’s organizational identification number, if any, is
identified on the Perfection Certificate (which STAC may amend from time to time
solely to reflect new Subsidiaries formed in accordance with Section 24).

(f)           As of the Closing Date, Grantors do not hold any commercial tort
claims, except as set forth on Schedule 6.

(g)           Each Grantor is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where it conducts business.

(h)           Set forth on the Perfection Certificate (which STAC may amend from
time to time solely to reflect new Subsidiaries formed in accordance with
Section 24) is a complete and accurate list of Grantors’ direct and indirect
Subsidiaries, showing: (i) the jurisdiction of their organization, (ii) the
number of shares of each class of common and preferred Stock authorized for each
of such Subsidiaries, and (iii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by the applicable
Grantor. All of the outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable.

(i)            The execution, delivery, and performance by each Grantor of this
Agreement, the other Financing Documents and the Acquisition Documents to which
it is a party have been duly authorized by all necessary action on the part of
such Grantor.

 

 

 

10

 

 


--------------------------------------------------------------------------------

 

 

(j)            The execution, delivery, and performance by each Grantor of this
Agreement, the other Financing Documents and the Acquisition Documents to which
it is a party do not and will not (i) violate any provision of federal, state,
or local law or regulation applicable to any Grantor, the Governing Documents of
any Grantor, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Grantor, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of any Grantor, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Grantor, other than Permitted Liens, or (iv) require
any approval of any Grantor’s shareholders or any approval or consent of any
Person under any material contractual obligation of any Grantor, other than
consents or approvals that have been obtained and that are still in force and
effect.

(k)           Other than (i) the filing of financing statements, (ii) the
recording of the Copyright Security Agreement in the United States Copyright
Office and the recording of the Patent Security Agreement and the Trademark
Security Agreement in the United States Patent and Trademark Office, and (iii)
the recordation of the Mortgages (if any), the execution, delivery, and
performance by each Grantor of this Agreement, the other Financing Documents and
the Acquisition Documents to which it is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

(l)            This Agreement, the other Financing Documents and the Acquisition
Documents to which each Grantor is a party, and all other documents contemplated
hereby and thereby, when executed and delivered by such Grantor will be the
legally valid and binding obligations of such Grantor, enforceable against such
Grantor in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

(m)         The Agent’s Liens are validly created, perfected, and first priority
Liens, subject only to Permitted Liens.

 

(n)

Each Grantor is Solvent.

(o)           No transfer of property is being made by any Grantor and no
obligation is being incurred by any Grantor in connection with the transactions
contemplated by this Agreement or the other Financing Documents with the intent
to hinder, delay, or defraud either present or future creditors of any Grantor.

(p)           Each Grantor enjoys peaceful and undisturbed possession under all
leases material to its business and to which it is a party or under which it is
operating and all of such material leases are valid and subsisting and no
material default by Grantors exists under any of them.

(q)           Set forth on the Perfection Certificate is a list of all of
Grantors’ Deposit Accounts and Securities Accounts, including, with respect to
each bank or securities intermediary, (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

(r)           All factual information (taken as a whole) furnished by or on
behalf of Grantors in writing to Agent or any Holder (including all information
contained in the Schedules hereto or in the other Financing Documents) for
purposes of or in connection with this Agreement, the other Financing Documents,
the Acquisition Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Grantors in

 

 

 

11

 

 


--------------------------------------------------------------------------------

 

writing to Agent or any Holder will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.

(s)           (i) As of the Closing Date and after giving effect to the
Acquisition Transaction, no party to any Acquisition Document is in default on
any of its material obligations under such Acquisition Document the default of
which could reasonably be expected to adversely affect the Holders, (ii) all
representations and warranties made by any Grantor in the Acquisition Documents
and in the certificates delivered in connection therewith are true and correct
in all material respects as of the date hereof and, to the best knowledge of
each Grantor, all material representations and warranties made in the
Acquisition Documents by or on behalf of SendTec or theglobe.com, or any other
party thereto other than any Grantor party thereto, are true and correct in all
material respects as of the date hereof, (iii) all written information with
respect to the Acquisition Transaction furnished to Agent by or on behalf of any
Grantor, was, at the time the same was so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information to the extent necessary to give Agent and Holders a true and
accurate knowledge of the subject matter thereof, (iv) no representation,
warranty or statement made by any Grantor or, to the best knowledge of Grantors,
SendTec or theglobe.com or any other party thereto other than any Grantor party
thereto, at the time made in any Acquisition Document, or any agreement,
certificate, statement or document required to be delivered pursuant to any
Acquisition Document, contains any untrue statement of material fact or omits to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances in which they were made,
and (v) in connection with the Acquisition Transaction, STAC is acquiring the
SendTec Assets, and, on the date hereof, after giving effect to the Acquisition
Transaction, will have good title to the SendTec Assets, free and clear of all
Liens other than Permitted Liens.

(t)            (i) Grantors have delivered to Agent a complete and correct copy
of the Acquisition Documents, including all schedules and exhibits thereto, (ii)
each Acquisition Document sets forth the entire agreement and understanding of
the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby, (iii) no Acquisition Document has been amended or
otherwise modified without the prior written consent of Agent, (iv) the
execution, delivery and performance of each of the Acquisition Documents has
been duly authorized by all necessary action on the part of each Grantor party
thereto and, to the best knowledge of each Grantor, each other Person party
thereto, (v) the Acquisition Transaction has been effected in accordance with
the terms of the Acquisition Documents and all applicable law, (vi) at the time
of consummation of the Acquisition Transaction, there does not exist any
judgment, order or injunction prohibiting or imposing any material adverse
condition upon the consummation of the Acquisition Transaction, (vii) at the
time of consummation thereof, all consents and approvals of, and filings and
registrations with, and all other actions in respect of, all Government
Authorities required in order to consummate the Acquisition Transaction shall
have been obtained, given, filed or taken and shall be in full force and effect,
(viii) all actions taken by the Grantors pursuant to or in furtherance of the
Acquisition Transaction have been taken in compliance in all material respects
with the Acquisition Documents and the applicable law, and (ix) each Acquisition
Document is the legal, valid and binding obligation of each Grantor party
thereto and, to the best knowledge of each Grantor, the other parties thereto,
enforceable against all parties thereto in accordance with its terms.

(u)           The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to Agent pursuant
to Section 6(v).

 

 

 

12

 

 


--------------------------------------------------------------------------------

 

 

(v)           Schedule 7 attached hereto sets forth all Real Property owned by
Grantors as of the Closing Date.

(w)          Such Grantor is the sole legal and beneficial owner, or a licensee,
of all Intellectual Property Rights owned or purported to be owned by such
Grantor or licensed to such Grantor that are material to the conduct of its
business as currently conducted. As of the Closing Date, (i) such Grantor has no
ownership interest in, or title to, any Copyrights, Patents or Trademarks that
are registered or the subject of pending applications for registrations, except
as set forth on Schedules 1(a), 3(a) and 5(a), respectively, attached hereto;
(ii) such Grantor has no ownership interest in, or title to, any Copyrights,
Patents or Trademarks that are material to such Grantor’s business as currently
conducted and that are not registered or the subject of pending applications for
registrations, except as set forth in Schedules 1(b), 3(b) and 5(b),
respectively, attached hereto; and (iii) such Grantor is not a party to any
Intellectual Property Licenses that are material to such Grantor’s business,
except as set forth on Schedule 2, attached hereto. This Agreement is effective
to create a valid and continuing Lien on such Grantor’s Copyrights, Patents and
Trademarks, and all of its rights and interests in and to any Intellectual
Property Licenses. Upon the filing of the Copyright Security Agreement with the
United States Copyright Office and filing of the Patent Security Agreement and
the Trademark Security Agreement with the United States Patent and Trademark
Office, and the filing of appropriate financing statements in the jurisdictions
listed on Schedule 8 hereto, all action necessary or desirable to perfect the
Security Interest in and to such Grantor’s Patents, Trademarks, and Copyrights,
will have been taken and such perfected Security Interests will be enforceable
as such as against any and all creditors of and purchasers from any Grantor.

(x)           This Agreement creates a valid security interest in the Collateral
of such Grantors, to the extent a security interest therein can be created under
the Code, securing the payment and performance of the Secured Obligations.
Except to the extent a security interest in the Collateral cannot be perfected
by the filing of a financing statement under the Code, all filings and other
actions necessary to perfect such security interest have been duly taken or will
have been taken upon the filing of financing statements listing such Grantor, as
a debtor, and Agent, as secured party, in the jurisdictions listed next to such
Grantor’s name on Schedule 8 attached hereto. Upon the making of such filings,
Agent shall have a first priority perfected security interest in the Collateral
of such Grantor to the extent such security interest can be perfected by the
filing of a financing statement under the Code.

(y)           Except for the Security Interest created hereby, (i) such Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens, of the Pledged Interests
indicated on Schedule 4 as being owned by such Grantor and, when acquired by
such Grantor, any Pledged Interests acquired after the Closing Date; (ii) all of
the Pledged Interests are duly authorized, validly issued, fully paid and
nonassessable and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding equity interests of the Pledged
Companies of such Grantor identified on Schedule 4 hereto as supplemented or
modified by any Pledged Interests Addendum or any Supplement to this Agreement;
(iii) such Grantor has the right and requisite authority to pledge the
Investment Related Property pledged by such Grantor to Agent as provided herein;
(iv) all actions necessary to perfect, establish the first priority of, or
otherwise protect, Agent’s Liens in the Investment Related Collateral, and the
proceeds thereof, have been duly taken, (A) upon the execution and delivery of
this Agreement, (B) upon the taking of possession by Agent (or its agent or
designee) of any certificates constituting the Pledged Interests, to the extent
such Pledged Interests are represented by certificates, together with undated
powers endorsed in blank by such Grantor, (C) upon the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 attached
hereto for such Grantor with respect to the Pledged Interests of such Grantor
that are not represented by certificates, and (D) with respect to any Securities
Accounts, upon the delivery of Control Agreements with respect thereto; and (v)
such Grantor has delivered to and deposited with Agent (or, with respect to any
Pledged

 

 

 

13

 

 


--------------------------------------------------------------------------------

 

Interests created after the Closing Date, will deliver and deposit in accordance
with Sections 6(a) and 8 hereof) all certificates representing the Pledged
Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates.

(z)           No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or (ii)
for the exercise by Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Related Property or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally. No Intellectual
Property License to which such Grantor is a party requires any consent for such
Grantor to grant the Security Interest granted hereunder in such Grantor’s
right, title or interest in or to any Copyrights, Patents, Trademarks or
Intellectual Property Licenses.

(aa)         There is no default, breach, violation or event of acceleration
existing under any promissory note (as defined in the Code) constituting
Collateral and pledged hereunder (the “Pledged Notes”) and no event has occurred
or circumstance exists which, with the passage of time or the giving of notice,
or both, would constitute a default, breach, violation or event of acceleration
under the Pledged Notes. Such Grantor, if it is an obligee under a Pledged Note,
has not waived any default, breach, violation or event of acceleration under
such Pledged Notes. The proceeds of the loans evidenced by the Pledged Notes
have been fully disbursed and such Grantor has no obligation to make any future
advances or other disbursements under or in respect of the Pledged Notes.

(bb)        Such Grantor has made in good faith and in accordance with the
procedures and regulations of the United States Copyright Office and the United
States Patent and Trademark Office, as applicable, all payments, filings and
recordations necessary to protect and maintain its interest in the Intellectual
Property Rights identified on Schedules 1(a), 3(a) and 5(a) in the United States
in a manner sufficient to claim in the public record such Grantor’s ownership
thereof, including (i) making all necessary registration, maintenance, and
renewal fee payments; and (ii) filing all necessary documents, including all
applications for registration of such Intellectual Property Rights.

(cc)         No past or present employee or contractor of Grantor owns any
interest or other right in or to any Intellectual Property Rights that are
material to the conduct of any such Grantor’s business.

(dd)        Such Grantor has taken actions reasonably necessary to protect the
confidentiality of the Intellectual Property Rights that are material to the
conduct of its business, the value of which to such Grantor is or would have
been, at least in part, contingent upon maintenance of the confidentiality
thereof (collectively, “Grantor Trade Secrets”), including (i) protecting the
secrecy and confidentiality of its Grantor Trade Secrets by having and enforcing
a policy requiring all current employees and consultants, and any licensees,
vendors and contractors that have access to such Grantor Trade Secrets, to
execute appropriate confidentiality agreements, and, to such Grantor’s
knowledge, there has not been any breach by any such party of such
confidentiality agreements; and (ii) protecting the secrecy and confidentiality
of the source code of all computer software programs and applications of which
it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with appropriate use and non-disclosure restrictions.

 

 

 

14

 

 


--------------------------------------------------------------------------------

 

 

(ee)         No claim has been made in writing and is continuing or, to the best
of such Grantor’s knowledge, threatened in any direct written communication that
the use by such Grantor of any Intellectual Property Rights that are material to
the conduct of its business does or may violate the Intellectual Property Rights
of any Person. To the best of such Grantor’s knowledge, there is currently no
infringement or unauthorized use of any item of Intellectual Property Rights
contained on Schedules 1, 3 or 5.

6.            Covenants. Each Grantor, jointly and severally, covenants and
agrees with Agent (for the benefit of the Holders) that from and after the date
of this Agreement and until the date of termination of this Agreement in
accordance with Section 22 hereof:

(a)           Possession or Control of Collateral. In the event that any
Collateral, including Proceeds, is evidenced by or consists of Negotiable
Collateral, Investment Related Property, Chattel Paper, or Deposit Accounts, and
if and to the extent that perfection or priority of Agent’s Security Interest is
dependent on or enhanced by possession or control, such Grantor, immediately
upon the reasonable request of Agent and in accordance with Section 8 hereof,
shall execute such other documents and instruments as shall be reasonably
requested by Agent or endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper, together with such
undated powers endorsed in blank as shall be requested by Agent (or its agent or
designee), or grant control of such Deposit Account, as applicable, to Agent (or
its agent or designee). Such Grantor hereby acknowledges and agrees that any
such agent or designee of Agent shall be deemed to be a “secured party” with
respect to such Collateral for all purposes.

 

(b)

Chattel Paper.

(i)         Such Grantor shall take all steps reasonably necessary to grant
Agent control of all electronic Chattel Paper in accordance with the Code and
all “transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction;

(ii)       If such Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the Agent’s
consent), such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of Christiana Corporate Services, Inc., as
Agent for the benefit of the Holders, pursuant to the STAC Security Agreement
dated as of October 31, 2005”.

 

(c)

Control Agreements.

(i)         Such Grantor shall promptly obtain an authenticated Control
Agreement from each bank holding a Deposit Account for such Grantor.

(ii)       Such Grantor shall promptly obtain authenticated Control Agreements
from each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any Grantor.

(d)           Letter of Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit, such Grantor shall promptly (and in any event
within 5 Business Days after becoming a beneficiary) notify Agent thereof and,
upon the request by Agent, enter into a tri-party agreement with Agent and the
issuer and/or confirmation bank with respect to letter-of-credit rights (as that
term is defined in the Code) assigning such letter-of-credit rights to Agent and
directing all payments thereunder to Agent’s Account, all in form and substance
reasonably satisfactory to Agent.

 

 

 

15

 

 


--------------------------------------------------------------------------------

 

 

(e)           Commercial Tort Claims. Such Grantor shall promptly (and in any
event within 5 Business Days of receipt thereof) notify Agent in writing upon
incurring or otherwise obtaining a Commercial Tort Claim after the date hereof
against any third party and, upon request of Agent, promptly amend Schedule 6 to
this Agreement, authorize the filing of additional financing statements or
amendments to existing financing statements and do such other acts or things
deemed necessary by Agent to give Agent a first priority, perfected security
interest in any such Commercial Tort Claim.

(f)           Government Contracts. If any Account or Chattel Paper arises out
of a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, such Grantor shall promptly (and in any
event within 10 Business Days of the creation thereof) notify Agent thereof in
writing and execute any instruments or take any steps reasonably required by
Agent in order that all moneys due or to become due under such contract or
contracts shall be assigned to Agent, for the benefit of the Holders, and notice
thereof given under the Assignment of Claims Act of 1940 or other applicable
law.

 

(g)

Intellectual Property.

(i)         Upon request of Agent, in order to facilitate filings with the
United States Patent and Trademark Office and the United States Copyright
Office, such Grantor shall execute and deliver to Agent one or more Copyright
Security Agreements, Trademark Security Agreements, and/or Patent Security
Agreements to evidence Agent's Lien on such Grantor's Patents, Trademarks,
and/or Copyrights, and the General Intangibles of such Grantor relating thereto
or represented thereby.

(ii)       Such Grantor shall have the duty, to the extent material to the
operation of such Grantor’s business, (A) to promptly sue for infringement,
misappropriation, or dilution of any Intellectual Property and to recover any
and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any trademark application or service mark application that
is part of the Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
and affidavits of incontestability. Any expenses incurred in connection with the
foregoing shall be borne by the appropriate Grantor. Such Grantor further agrees
not to abandon any Trademark, Patent, Copyright, or Intellectual Property
License that is material to the operation of such Grantor’s business without the
prior written consent of Agent. Notwithstanding any of the foregoing to the
contrary, none of the obligations and/or restrictions set forth in this Section
6(g)(ii) shall apply to any Patent, Trademark, Copyright or Intellectual
Property License that a Grantor determines, in its reasonable business judgment,
is no longer necessary or material to the conduct of its business or operations.

(iii)      Such Grantor acknowledges and agrees that neither the Agent nor the
Holders shall have any duties with respect to the Trademarks, Patents,
Copyrights, or Intellectual Property Licenses. Without limiting the generality
of this Section 6(g), such Grantor acknowledges and agrees that neither the
Agent nor the Holders shall be under any obligation to take any steps necessary
to preserve rights in the Trademarks, Patents, Copyrights, or Intellectual
Property Licenses against any other Person, but Agent may do so at its option
from and after the occurrence of an Event of Default, and all expenses incurred
in connection therewith (including, without limitation, reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Grantors.

 

 

 

16

 

 


--------------------------------------------------------------------------------

 

 

(iv)      With respect to the Intellectual Property Rights that a Grantor
determines, in its reasonable business judgment, are material to the conduct of
Grantor’s business, such Grantor agrees to take all necessary steps, including
making all necessary payments and filings in connection with registration,
maintenance, and renewal of Copyrights, Trademarks, and Patents in the United
States Copyright Office, the United States Patent and Trademark Office, any
other appropriate government agencies in foreign jurisdictions or in any court,
to maintain each such Intellectual Property Right. Such Grantor hereby agrees to
take corresponding steps with respect to each new or acquired Intellectual
Property Right to which it or any of its Subsidiaries is now or later becomes
entitled that such Grantor determines, in its reasonable judgment, are material
to the conduct of their businesses. Any expenses incurred in connection with
such activities shall be borne solely by such Grantor.

(v)        Upon receipt from the United States Copyright Office of notice of
registration of any Copyright(s), such Grantor shall promptly (but in no event
later than 10 days following such receipt) notify Agent of such registration by
delivering, or causing to be delivered to Agent, via overnight courier,
electronic mail or telefacsimile at the addresses designated herein,
documentation sufficient for Agent to perfect Agent's Liens on such
Copyright(s).

(vi)      Such Grantor shall ensure that each of the representations and
warranties contained in Sections 5(cc) and 5(dd) hereof shall remain true and
correct at all times.

 

(h)

Investment Related Property.

(i)         If such Grantor shall receive or become entitled to receive any
Pledged Interests after the Closing Date, it shall promptly (and in any event
within 5 Business Days of receipt thereof) deliver to Agent a duly executed
Pledged Interests Addendum identifying such Pledged Interests.

(ii)       All sums of money and property paid or distributed in respect of the
Investment Related Property which are received by such Grantor shall be held by
such Grantor in trust for the benefit of Agent segregated from such Grantor’s
other property, and such Grantor shall deliver such property forthwith to Agent
in the exact form received. Agent shall maintain such property in Agent’s
Account and otherwise in accordance with instructions from the Required Holders.

(iii)      Such Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests.

(iv)      Such Grantor shall not make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests unless
such Grantor is permitted to do so pursuant to the Financing Documents.

(v)        Such Grantor agrees that it will cooperate with Agent in obtaining
all necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof.

(vi)      As to all limited liability company or partnership interests issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, such
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to any such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Pledgor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged

 

 

 

17

 

 


--------------------------------------------------------------------------------

 

Operating Agreement or Pledged Partnership Agreement provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.

(i)            Real Property; Fixtures. Such Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property it will promptly (and
in any event within 5 Business Days of acquisition) notify Agent of the
acquisition of such Real Property and will grant to Agent, for the benefit of
the Holders, a first priority Mortgage on each fee interest in Real Property now
or hereafter owned by such Grantor and shall deliver such other documentation
and opinions, in form and substance satisfactory to Agent, in connection with
the grant of such Mortgage as Agent shall request in its discretion (acting upon
instructions from the Required Holders), including, without limitation, title
insurance policies, financing statements, fixture filings and environmental
audits, and such Grantor shall pay all recording costs, intangible taxes and
other fees and costs (including reasonable attorneys fees and expenses) incurred
in connection therewith. Such Grantor acknowledges and agrees that, to the
extent permitted by applicable law, all of its Collateral shall remain personal
property regardless of the manner of its attachment or affixation to Real
Property.

(j)            Transfers and Other Liens. Such Grantor shall not (i) transfer,
license, sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option with respect to, any of the Collateral, except as
expressly permitted by this Agreement, or (ii) create or permit to exist any
Lien upon or with respect to any of its Collateral, except for Permitted Liens.
The inclusion of Proceeds in the Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Financing Documents.

(k)           Other Actions as to Any and All Collateral. Such Grantor shall
promptly (and in any event within 5 Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon (i) acquiring or otherwise obtaining
any Collateral after the date hereof consisting of Investment Related Property,
Chattel Paper (electronic, tangible or otherwise), documents (as defined in the
Code), promissory notes (as defined in the Code), or instruments (as defined in
the Code) or (ii) any amount payable under or in connection with any of the
Collateral being or becoming evidenced after the date hereof by any Chattel
Paper, documents, promissory notes or instruments, and, upon the request of
Agent and in accordance with Section 8 hereof, promptly execute such other
documents and instruments, or if applicable, deliver such Chattel Paper,
documents, promissory notes, instruments, or certificates evidencing any
Investment Related Property in accordance with this Section 6 and do such other
acts or things deemed necessary or desirable by Agent to protect Agent’s
Security Interest therein.

 

(l)

Pledged Notes.

(i)         Such Grantor will not waive or release any obligation of any party
to the Pledged Notes without the prior written consent of Agent.

(ii)       Such Grantor will not take or omit to take any action or suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Pledged Notes.

(iii)      Such Grantor shall give Agent copies of all material notices
(including notices of default) given or received with respect to the Pledged
Notes promptly after giving or receiving any such notice.

 

 

 

18

 

 


--------------------------------------------------------------------------------

 

 

(iv)      Without Agent’s prior written consent, such Grantor shall not, and
shall not agree to, assign or surrender its rights and interests under the
Pledged Notes nor terminate, cancel, modify, change, supplement or amend the
Pledged Notes.

(m)         Maintenance of Properties. Such Grantor shall maintain and preserve
all of its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear, tear, and casualty
excepted, and comply at all times with the provisions of all material leases to
which it is a party as lessee, so as to prevent any loss or forfeiture thereof
or thereunder.

 

(n)

Insurance.

(i)         Such Grantor shall maintain, at its expense, insurance respecting
its assets wherever located, covering loss or damage by fire, theft, explosion,
and all other hazards and risks as ordinarily are insured against by other
Persons engaged in the same or similar businesses. Grantors also shall maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Grantors shall deliver copies
of all such policies to Agent with an endorsement naming Agent as a loss payee
(under a satisfactory lender’s loss payable endorsement as its interest may
appear) or additional insured, as appropriate. Each policy of insurance or
endorsement shall be cancelable only upon 30 days’ prior written notice to
Agent.

(ii)       Such Grantor shall give Agent prompt notice of any loss exceeding
$100,000 covered by such insurance. So long as no Event of Default has occurred
and is continuing, Grantors shall have the exclusive right to adjust any losses
payable under any such insurance policies which are less than $100,000.
Following the occurrence and during the continuation of an Event of Default, or
in the case of any losses payable under such insurance exceeding $100,000, Agent
shall have the exclusive right to adjust any losses payable under any such
insurance policies, without any liability to Grantors whatsoever in respect of
such adjustments. Any monies received as payment for any loss under any such
insurance policy (other than liability insurance policies) or as payment of any
award or compensation for condemnation or taking by eminent domain, shall be
paid over to Agent and, if received by any Grantor, shall be held in trust for
and immediately paid over to the Agent who shall maintain such monies in Agent’s
Account and otherwise in accordance with instructions from the Required Holders.

(iii)      Grantors will not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
subsection (n), unless Agent is included thereon as an additional insured or
loss payee under a lender’s loss payable endorsement. Grantors shall promptly
notify Agent whenever such separate insurance is taken out, specifying the
insurer thereunder and full particulars as to the policies evidencing the same,
and copies of such policies promptly shall be provided to Agent.

(o)           Location of Inventory and Equipment; Chief Executive Offices. Such
Grantor shall keep its Inventory and Equipment (other than vehicles and
Equipment out for repair) only at the locations identified on the Perfection
Certificate therefor and its chief executive office only at the location
identified on the Perfection Certificate therefor; provided, however, that STAC
may amend the Perfection Certificate so long as such amendment occurs by written
notice to Agent not less than 30 days prior to the date on which such Inventory
or Equipment is moved to such new location or such chief executive office is
relocated, so long as such new location is within the continental United States,
and so long as, at the time of such written notification, the applicable Grantor
provides Agent a Collateral Access Agreement with respect thereto.

 

 

 

19

 

 


--------------------------------------------------------------------------------

 

 

(p)           Compliance with Laws. Such Grantor shall comply in all material
respects with the requirements of all applicable laws, rules, regulations, and
orders, judgments and awards (including any settlement of any claim that, if
breached, could give rise to any of the foregoing) of any Governmental
Authority, such compliance to include (a) paying before the same become
delinquent all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any of its properties, and
(b) paying all lawful material claims which if unpaid might become a Lien or
charge upon any of its properties.

(q)           Leases. Such Grantor shall pay when due all rents and other
amounts payable under any material leases to which any Grantor is a party or by
which any Grantor’s properties and assets are bound.

(r)           Existence. Such Grantor shall at all times preserve and keep in
full force and effect its valid existence and good standing and any rights,
franchises, permits, licenses, authorizations, approvals, entitlements and
accreditations material to its businesses.

(s)           Disclosure Updates. Such Grantor shall, promptly and in no event
later than 5 Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished to the Agent or the
Holders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. Anything to the contrary notwithstanding, any notification pursuant
to the foregoing provision will not cure or remedy the effect of the prior
untrue statement of a material fact or omission of any material fact nor shall
any such notification have the effect of amending or modifying this Agreement,
including the Perfection Certificate or any of the other Schedules hereto. Such
Grantor shall, within 5 Business Days of obtaining knowledge thereof, advise the
Agent promptly, in sufficient detail, of any substantial change in the
Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Agent’s Security
Interest therein.

(t)            Control Agreements. Such Grantor shall take all reasonable steps
in order for Agent to maintain control in accordance with Sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the Code with respect to all of its Securities
Accounts, Deposit Accounts, electronic chattel paper, investment property, and
letter of credit rights.

(u)           Inspection. Such Grantor shall permit the Agent, the Holders and
their representatives and agents to inspect the Collateral at any time, and to
make copies of records pertaining to the Collateral as may be requested by the
Agent or a Holder from time to time.

(v)           Name Change, Etc. Such Grantor shall not change its name, type of
organization, jurisdiction of organization, organizational identification number
(if it has one), legal or corporate structure, or identity, or add any
fictitious name unless it provides at least 30 days prior written notice to the
Agent of such change and, at the time of such written notification, such Grantor
provides any financing statements or fixture filings necessary to perfect and
continue perfected the perfected Security Interest granted and evidenced by this
Agreement.

(w)          Sale of Inventory. Such Grantor shall not consign any of its
Inventory or sell any of its Inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the Agent
which shall not be unreasonably withheld.

7.            Relation to Other Security Documents. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the

 

 

 

20

 

 


--------------------------------------------------------------------------------

 

provisions of this Agreement, and nothing contained in the Copyright Security
Agreements, Trademark Security Agreements, or the Patent Security Agreements
shall limit any of the rights or remedies of Agent hereunder.

 

8.

Further Assurances.

(a)           Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that Agent may
reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.

(b)           Each Grantor hereby authorizes the filing of such financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as may be necessary or
as Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.

(c)           Each Grantor hereby authorizes Agent to file, transmit, or
communicate, as applicable, financing statements and amendments describing the
Collateral as “all personal property of debtor” or “all assets of debtor” or
words of similar effect, in order to perfect Agent’s security interest in the
Collateral without such Grantor’s signature. Each Grantor also hereby ratifies
its authorization for Agent to have filed in any jurisdiction any financing
statements filed prior to the date hereof.

(d)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the Code.

9.            Agent’s Right to Perform Contracts. Upon the occurrence of an
Event of Default, Agent (or its designee) may proceed to perform any and all of
the obligations of any Grantor contained in any contract, lease, or other
agreement and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could.

10.          Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing, to take any action and to
execute any instrument which Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;

(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;

(c)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

 

 

21

 

 


--------------------------------------------------------------------------------

 

 

(d)           to file any claims or take any action or institute any proceedings
which Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e)           to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;

(f)           to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g)           Agent, on behalf of the Holders, shall have the right, but shall
not be obligated, to bring suit in its own name to enforce the Trademarks,
Patents, Copyrights and Intellectual Property Licenses and, if Agent shall
commence any such suit, the appropriate Grantor shall, at the request of Agent,
do any and all lawful acts and execute any and all proper documents reasonably
required by Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11.          Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors promptly upon demand.

12.          Agent’s Duties. The powers conferred on Agent hereunder are solely
to protect Agent’s interest in the Collateral, for the benefit of the Holders,
and shall not impose any duty upon Agent to exercise any such powers. Except for
the exercise of reasonable care with respect to the custody of any Collateral in
its actual possession and the accounting for moneys actually received by it
hereunder or otherwise maintained in Agent’s Account, Agent shall have no duty
as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral
and no such duties shall be implied as arising hereunder. Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which Agent accords its own property, and no
additional duties relating to such reasonable care shall be implied as arising
hereunder.

13.          Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
any Grantor that such Grantor’s Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral have been assigned to Agent, for the benefit of the
Holders, or that Agent has a security interest therein, and (b) collect such
Grantor’s Accounts (and maintain any monies collected in Agent’s Account and
otherwise in accordance with instructions from the Required Holders), General
Intangibles and Negotiable Collateral directly, and any collection costs and
expenses shall constitute part of such Grantor’s Secured Obligations under the
Financing Documents.

14.          Disposition of Pledged Interests by Agent. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private

 

 

 

22

 

 


--------------------------------------------------------------------------------

 

(instead of public) sales in view of the lack of such registration. Each Grantor
understands that in connection with such disposition, Agent may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market. Each Grantor, therefore,
agrees that: (a) if Agent shall, pursuant to the terms of this Agreement, sell
or cause the Pledged Interests or any portion thereof to be sold at a private
sale, Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer the Pledged Interest for sale and as to the best price
reasonably obtainable at the private sale thereof; and (b) such reliance shall
be conclusive evidence that Agent has handled the disposition in a commercially
reasonable manner.

 

15.

Voting Rights.

(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) Agent may, at its option, and with prior notice (unless such Event
of Default is an Event of Default specified in Section 8(a)(v) of the Debentures
(or its equivalent in any New STAC Debenture), in which case no such notice need
be given) to each Grantor, and in addition to all rights and remedies available
to Agent under any other agreement, at law, in equity, or otherwise, exercise
all voting rights, and all other ownership or consensual rights in respect of
the Pledged Interests owned by such Grantor, but under no circumstances is Agent
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Agent duly exercises its right to vote any of such Pledged Interests, each
Grantor hereby appoints Agent such Grantor’s true and lawful attorney-in-fact
and IRREVOCABLE PROXY to vote such Pledged Interests in any manner Agent deems
advisable for or against all matters submitted or which may be submitted to a
vote of shareholders, partners or members, as the case may be. The
power-of-attorney granted hereby is coupled with an interest and shall be
irrevocable.

(b)           For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Agent, vote or take any consensual
action with respect to such Pledged Interests which would adversely affect the
rights of Agent and the Holders or the value of the Pledged Interests or that
would be inconsistent with or result in any violation of any provision of the
Financing Documents.

 

16.

Events of Default; Remedies.

(a)           Events of Default. The following events shall be “Events of
Default” under this Agreement:

(i)         The occurrence of an “Event of Default” (as defined in the
Debentures) under any of the Debentures;

(ii)       Any representation or warranty of any Grantor in this Agreement shall
prove to have been incorrect in any material respect when made;

(iii)      The failure by any Grantor to observe or perform any of its
obligations hereunder for 5 Business Days after delivery to such Grantor of
notice of such failure by or on behalf of the Agent unless such default is
capable of cure but cannot be cured within such time frame and such Grantor is
using best efforts to cure same in a timely fashion; or

 

 

 

23

 

 


--------------------------------------------------------------------------------

 

 

(iv)      If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Grantor, or a proceeding shall be commenced by any Grantor, or
by any Governmental Authority having jurisdiction over any Grantor, seeking to
establish the invalidity or unenforceability thereof, or any Grantor shall deny
that any Grantor has any liability or obligation purported to be created under
this Agreement.

(b)           Remedies. Upon the occurrence and during the continuance of an
Event of Default:

(i)         Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Financing Documents,
or otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Agent, without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any of Grantors or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to any of Grantors of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

(ii)       Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s labels, Patents,
Copyrights, rights of use of any name, trade secrets, trade names, Trademarks,
service marks and advertising matter, URLs, domain names, industrial designs,
other industrial or intellectual property or any property of a similar nature,
whether owned or licensable by any Grantor or with respect to which any Grantor
has sublicensable rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Agent.

(iii)      Any cash held by Agent as Collateral and all cash proceeds received
by Agent in respect of any sale of, collection from, or other realization upon
all or any part of the Collateral shall be applied against the Secured
Obligations. In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, each Grantor shall remain jointly and
severally liable for any such deficiency.

(iv)      Each Grantor hereby acknowledges that the Secured Obligations arose
out of a commercial transaction, and agrees that if an Event of Default shall
occur Agent shall have the right to an immediate writ of possession without
notice of a hearing. Agent shall have the right to the appointment of a receiver
for the properties and assets of each Grantor, and each Grantor hereby consents

 

 

 

24

 

 


--------------------------------------------------------------------------------

 

to such rights and such appointment and hereby waives any objection such Grantor
may have thereto or the right to have a bond or other security posted by Agent.

17.          No Waivers; Remedies Cumulative. No course of dealing among
Grantors, Agent and Holders, nor any failure to exercise, nor any delay in
exercising, on the part of the Agent or the Holders, any right, power or
privilege hereunder or under the Debentures shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or thereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Each right, power, and remedy
of Agent as provided for in this Agreement or in the other Financing Documents
or now or hereafter existing at law or in equity or by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for in this Agreement or in the other Financing
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Agent, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by Agent of any or all such other rights, powers, or remedies.

18.          Marshaling. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Agent’s rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

19.

Indemnity and Expenses.

(a)           Each Grantor agrees to indemnify, defend and hold harmless Agent,
the Holders, their respective affiliates, and each such Person’s agents,
officers, directors, employees and professional advisors, from and against all
claims, lawsuits and liabilities (including reasonable attorneys fees) growing
out of or resulting from this Agreement (including, without limitation,
enforcement of this Agreement) or any other Financing Document to which such
Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and any other
Financing Document and the repayment of the Secured Obligations.

(b)          Grantors, jointly and severally, shall, upon demand, pay to Agent
all costs, fees, charges and expenses (including reasonable attorneys’ fees)
which Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Financing
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any of Grantors to perform or observe any of
the provisions hereof.

20.          Merger, Amendments; Etc. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER FINANCING DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE

 

 

 

25

 

 


--------------------------------------------------------------------------------

 

PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES. No waiver of any provision of this Agreement, and no
consent to any departure by any of Grantors herefrom, shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
Agent (acting upon instructions from the Required Holders) and each of Grantors
to which such amendment applies.

21.          Notices. Unless otherwise provided in this Agreement, all notices
or demands by Agent or any of the Grantors to the other relating to this
Agreement shall be in writing and shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as Agent or any of
the Grantors, as applicable, may designate to each other in accordance
herewith), or telefacsimile to Agent or any of the Grantors, as the case may be,
at its address set forth under its signature hereof.

Agent or any of the Grantors may change the address at which it is to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 21,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Grantors acknowledge and agree that notices sent by the
Agent or any Holder in connection with the exercise of enforcement rights
against Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

22.          Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the Obligations have been indefeasibly satisfied in full,
(b) be binding upon each Grantor, and their respective successors and assigns,
and (c) inure to the benefit of, and be enforceable by, Agent, and its
successors, transferees and assigns. Upon the indefeasible payment in full in
cash of the Obligations in accordance with the provisions of the Financing
Documents, the Security Interest granted hereby shall terminate and this
Agreement and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will file, or authorize the filing
of, appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement,
any other Financing Document, or any other instrument or document executed and
delivered by any Grantor to Agent, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by Agent,
nor any other act of the Holders, or any of them, shall release any Grantor from
any obligation, except a release or discharge executed in writing by Agent.
Agent shall not by any act, delay, omission or otherwise, be deemed to have
waived any of its rights or remedies hereunder, unless such waiver is in writing
and signed by Agent and then only to the extent therein set forth. A waiver by
Agent of any right or remedy on any occasion shall not be construed as a bar to
the exercise of any such right or remedy which Agent would otherwise have had on
any other occasion.

23.          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents

 

 

 

26

 

 


--------------------------------------------------------------------------------

 

(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

24.          New Subsidiaries. At the time that any Grantor forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, such Grantor shall (a) cause such new Subsidiary to provide to
Agent a joinder to this Agreement, together with such other security documents
(including Mortgages with respect to any Real Property of such new Subsidiary),
as well as appropriate financing statements (and with respect to all property
subject to a Mortgage, fixture filings), all in form and substance satisfactory
to Agent (including being sufficient to grant Agent a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Agent, and (c) provide to Agent all other documentation,
including updates to the Perfection Certificate and the other Schedules, hereto
and one or more opinions of counsel satisfactory to Agent, which in its opinion
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 24 shall be
a Financing Document. Any new direct or indirect Subsidiary (whether by
acquisition or creation) of any Grantor is required to enter into this Agreement
by executing and delivering in favor of Agent a supplement to this Security
Agreement in the form of Annex 1 attached hereto. Upon the execution and
delivery of such supplement by such new Subsidiary, such Subsidiary shall become
a Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

25.          Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of the Holders. Agent may resign or be removed as Agent
in accordance with, and subject to, Section 4.20(h) of the Purchase Agreement.
Any successor Agent (or the Required Purchasers, as the case may be) shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent (or the Required Purchasers, as the case
may be) and the retiring Agent’s appointment, powers, and duties as Agent shall
be terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of

 

 

 

27

 

 


--------------------------------------------------------------------------------

 

Section 4.20 of the Purchase Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

26.

Miscellaneous.

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

[SIGNATURE PAGES TO FOLLOW]

 

 

 

 

28

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTOR:

SENDTEC ACQUISITION CORP.

a Delaware corporation, as a Grantor

By:         /s/ Danielle Karp                                         

Name:    Danielle Karp                                               

Title:     Secretary                                                       

Address for Notices:

877 Executive Center Drive West
Suite 300
St. Petersburg, FL 33702
Attention: Chief Executive Officer
Fax: 727-576-7790

 



 

[SIGNATURE PAGE OF SECURITY AGREEMENT]

 


--------------------------------------------------------------------------------

 

 

 

AGENT:

CHRISTIANA CORPORATE SERVICES, INC.,
a Delaware corporation, as Agent

 

By:         /s/                                         
                        

Name:                                                                          

Title:                                                        
                   

 

Address for Notices:

1314 King Street

Wilmington, DE 19801

Attention: Corporate Trust Administration

Fax: 301-421-9015

 

 

[SIGNATURE PAGE OF SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO SECURITY AGREEMENT

FORM OF SUPPLEMENT

Supplement No. ____ (this “Supplement”) dated as of _______________, 200_, to
the STAC Security Agreement dated as of October 31, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by each of the parties listed as “Grantors” on the signature pages thereto and
those additional entities that thereafter become grantors thereunder
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and Christiana Corporate Services, Inc., a Delaware corporation, in
its capacity as Agent for the Holders (together with its successors and assigns
in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Securities Purchase Agreement (the “Purchase
Agreement”) dated as of October 31, 2005, among SendTec Acquisition Corp.
(“STAC”) and the other parties thereto, and the Senior Secured Convertible
Debentures (the “Debentures”) issued by STAC pursuant to the Purchase Agreement,
the Holders have severally agreed to extend the loans evidenced by the
Debentures (the “Loans”) to STAC;

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Holders to make the Loans;

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement; and

WHEREAS, pursuant to Section 24 of the Security Agreement, new direct or
indirect Subsidiaries of Grantors, must execute and deliver to Agent certain
Financing Documents, including the Security Agreement, and the execution of the
Security Agreement by the undersigned new Grantor or Grantors (collectively, the
“New Grantors”) may be accomplished by the execution of this Supplement in favor
of Agent, for the benefit of the Holders.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1.            In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant, assign,
and pledge to Agent, for the benefit of the Holders, a security interest in and
security title to all assets of such New Grantor including, without limitation,
all property of the type described in Section 2 of the Security Agreement to
secure the full and prompt payment of the Secured Obligations, including,
without limitation, any interest thereon, plus reasonable attorneys’ fees and
expenses if the Secured Obligations represented by the Security Agreement are
collected by law, through an attorney-at-law, or under advice therefrom.
Schedule 1, “Copyrights,” Schedule 2, “Intellectual Property Licenses,” Schedule
3, “Patents,” Schedule 4, “Pledged Companies,” Schedule 5, “Trademarks,”
Schedule 6, “Commercial Tort Claims,” Schedule 7, “Owned Real Property,”
Schedule 8, “List of Uniform Commercial Code Filing Jurisdictions,” and Schedule
9, “Perfection Certificate,” attached hereto supplement Schedule 1, Schedule 2,
Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, and
Schedule 9, respectively, to the Security Agreement and shall be deemed a part
thereof for all purposes of the Security Agreement. Each reference to a
“Grantor” in the Security

 

 

 


--------------------------------------------------------------------------------

 

Agreement shall be deemed to include each New Grantor. The Security Agreement is
incorporated herein by reference.

2.            Each New Grantor represents and warrants to Agent and the Holders
that this Supplement has been duly executed and delivered by such New Grantor
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

3.            This Supplement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission shall be
as effective as delivery of a manually executed counterpart hereof.

4.            Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

5.            This Supplement shall be construed in accordance with and governed
by the internal laws of the State of New York, without regard to the principles
of conflicts of law thereof.

[SIGNATURE PAGE FOLLOWS]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

NEW GRANTORS:

[Name of New Grantor]

 

 

By:                                                              

Name:                                                         

Title:                                                           

 

[Address for Notices]

 

 

[Name of New Grantor]

 

 

By:                                                             

Name:                                                         

Title:                                                           

 

[Address for Notices]

 

 

AGENT:

CHRISTIANA CORPORATE SERVICES, INC.,

a Delaware corporation, as Agent

 

By:                                                             

Name:                                                         

 

Title:                                                           

 

SIGNATURE PAGE OF SUPPLEMENT TO SECURITY AGREEMENT

 

 
